FILED
                                                                                               MAY 1 6 2012
                                UNITED STATES DISTRICT COURT                             Clerk, U.S. District & Bankruptcy
                                FOR THE DISTRICT OF COLUMBIA                            Courts for the District of Columbia



                                                          )
    JEFFREY LEE WHITLOW, JR.,                             )
                                                          )
                           Plaintiff,                     )
                                                          )
                   v.                                     )      Civil Action No.
                                                          )                             12 0785
    ERIK P. CHRISTIAN, et al.,                            )
                                                          )
                           Defendants.                    )
    ------------------------------                        )

                                        MEMORANDUM OPINION

           This matter is before the Court on plaintiff's application to proceed in forma pauperis and

    his pro se complaint. The Court will grant the application and dismiss the complaint.

           It appears that plaintiff has served or continues to serve a prison sentence imposed by the

    Superior Court of the District of Columbia. He asks this Court "to correct, or set aside the

    judgment and sentence handed down" by the Superior Court. Compl. at 3. Plaintiff also

    demands the "immediate release of all property that belongs to him in case numbers# F-927-02,

    12-C0-74, 09-C0-1145, which derived from the judgment in a criminal case PDID NO. 479-

    676." !d. at 1-2 (emphasis removed).

           Plaintiff asks this Court to review and to alter a Superior Court judgment. This Court

    has no suchjurisdiction. See, e.g., Mooreman v. U.S. Bank, NA., No. 10-1219,2010 WL

    2884661, at *I (D.D.C. July 10, 201 0) ("This court does not have jurisdiction to review of orders

    issued by the Superior Court of the District of Columbia, and, in the interests of comity, will not

    intervene in a case pending before the Superior Court."); Fleming v. United States, 847 F. Supp.

    170, 172 (D.D.C. 1994) (dismissing for lack of subject matter jurisdiction a case which was




N                                                                                                                        3
_____________________                        ,.   __________ _




     "nothing more than another attempt by plaintiff and his lawyers to collaterally attack in federal

     court an adverse state libel judgment"), aff'd, 1994 WL 474995 (D.C. Cir. 1994), cert. denied,

     513   u.s. 1150 (1995).
             To the extent that plaintiff attempts to bring a civil rights action and to demand monetary

     damages as compensation for his incarceration, the claim must fail. In Heck v. Humphrey, 512

     U.S. 477 (1994), the Supreme Court held that:

                     [I]n order to recover damages for allegedly unconstitutional
                     conviction or imprisonment, or for other harm caused by actions
                     whose unlawfulness would render a conviction or sentence invalid,
                     a § 1983 plaintiff must prove that the conviction or sentence has
                     been reversed on direct appeal, expunged by executive order,
                     declared invalid by a state tribunal authorized to make such
                     determination, or called into question by a federal court's issuance
                     of a writ of habeas corpus ....

     !d. at 486-87 (footnote omitted); accord White v. Bowie, 194 F.3d 175 (D.C. Cir. 1999) (table).

     Plaintiff does not show that his confinement has been invalidated, and his "claim for damages

     bearing [a] relationship to a conviction or sentence that has not been so invalidated is not

     cognizable under § 1983." !d. at 487 (emphasis in original).

             The Court will dismiss the complaint. An Order accompanies this Memorandum

     Opinion.